In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00148-CV


  FEDERAL INVESTORS SERVICING CORPORATION AND FOREMOST COUNTY
              MUTUAL INSURANCE COMPANY, APPELLANTS

                                           V.

                           HAPPY STATE BANK, APPELLEE

                           On Appeal from the 47th District Court
                                    Potter County, Texas
             Trial Court No. 110,844-A-CV, Honorable Dan L. Schaap, Presiding

                                  November 2, 2022
                             ORDER OF ABATEMENT
                Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Pending before this Court is the parties’ Agreed Motion to Abate, which requests

that we abate the instant cause in light of a subsequent ruling by the trial court in the

underlying cause from which this appeal was severed. The parties have represented to

the Court that the legal issues in the subsequent ruling will be the same as those

presented in the instant appeal. In an effort to promote judicial economy, the parties ask

that we abate the instant cause so that, as the subsequent ruling is made final and appeal
is taken from that order, the two causes may be later consolidated and considered

together.

      To expedite the disposition of this appeal and in the interest of conservation of

judicial resources, we grant said motion, abate the instant cause for ninety days, and stay

further proceedings in the instant cause. The cause will be removed from this Court’s

active docket and treated as a suspended case. All appellate deadlines are hereby

suspended until further order of this Court. See TEX. R. APP. P. 2, 43.6; Mesa Water, L.P.

v. Tex. Water Dev. Bd., No. 07-11-00153-CV, 2011 Tex. App. LEXIS 5311, at *2–3 (Tex.

App.—Amarillo July 13, 2011, order) (per curiam). We do not yet pass on the issue of

consolidation, as it remains premature. Any further relief associated with this appeal and

any ensuing appeal from the subsequent order must be presented by motion to the Court

and will be entertained upon reinstatement of the instant cause.

      Further, the parties are directed to file, within thirty days of this order and each

ensuing thirty days, a written report describing the procedural status of the underlying

cause from which arose the severed final order underlying this appeal.

      IT IS SO ORDERED.

                                                        Per Curiam




                                            2